                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 1 of 25




                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                        keely@christiansenlaw.com
                                                                    4   CHRISTIANSEN LAW OFFICES
                                                                        810 S. Casino Center Blvd., Suite 104
                                                                    5   Las Vegas, Nevada 89101
                                                                        Telephone:     (702) 240-7979
                                                                    6   Facsimile:     (866) 412-6992
                                                                        Attorneys for Defendant Cristiano Ronaldo
                                                                    7
                                                                                                        UNITED STATES DISTRICT COURT
                                                                    8
                                                                    9                                             DISTRICT OF NEVADA

                                                                   10       KATHRYN MAYORGA,
CHRISTIANSEN LAW OFFICES




                                                                                                                                    Case No. 2:19-cv-00168-JAD-DJA
                                                                   11                                Plaintiff,
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12       vs.                                                      DEFENDANT’S REPLY IN SUPPORT
                                 Las Vegas, Nevada 89101




                                                                                                                                       OF MOTION TO STRIKE AND
                                                                   13       CRISTIANO RONALDO,                                           MAINTAIN UNDER SEAL
                                                                                                                                       INADMISSIBLE DOCUMENTS
                                                                   14                                Defendant.                        ATTACHED TO PLAINTIFF’S
                                                                                                                                       OPPOSITION TO MOTION TO
                                                                   15                                                                 COMPEL ARBITRATION [ECF 44]
                                                                   16
                                                                   17             In opposing the instant Motion, Plaintiff exceeded the 24 page limit for her response but
                                                                   18   neglected entirely to seek leave to exceed page limits pursuant to Local Rule II 7-3. Accordingly,
                                                                   19   Plaintiff’s response should be stricken and procedurally barred. See LR IC 7-1. Plaintiff’s
                                                                   20   opposition also fails on a substantive level. Plaintiff concedes her lawyer intentionally sought
                                                                   21   out documents purported to be privileged attorney-client communications and attorney work
                                                                   22   product. Plaintiff does not dispute that these confidential documents were obtained from a known
                                                                   23   cyber hacker who currently faces criminal prosecution, in part for his role in unlawfully obtaining
                                                                   24   such documents.1 Not surprisingly, Plaintiff also fails in her attempt to authenticate the stolen
                                                                   25   documents.
                                                                   26
                                                                   27   1
                                                                          See https://www.reuters.com/article/us-portugal-footballleaks-crimes/football-leaks-whistleblower-faces-more-
                                                                   28   than-100-charges-idUSKBN1W42RZ
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 2 of 25




                                                                    1          Tellingly, Plaintiff does not contend the documents were in Defendant Ronaldo’s
                                                                    2   possession or control when stolen. Nevertheless, Plaintiff ignores the misdeeds of counsel and
                                                                    3   asserts Defendant somehow waived the attorney client and work product privilege because his
                                                                    4   lawyers allegedly failed to safeguard against the criminal conduct of cyber hackers. Plaintiff
                                                                    5   further contends that Defendant waived the attorney client privilege because communications
                                                                    6   were disclosed to Multisports Image Management, Inc., (“MIM”) – Defendant Ronaldo’s
                                                                    7   management company, which was a party to Defendant Ronaldo’s common defense as well as
                                                                    8   the Settlement and Confidentiality Agreement (“SCA”). Lastly, Plaintiff asserts the crime-fraud
                                                                    9   exception where there exists no evidence of any continuing or ongoing fraudulent scheme.
                                                                   10   Accordingly, the ill-begotten and purportedly privileged documents should be stricken from the
CHRISTIANSEN LAW OFFICES




                                                                   11   record and maintained under seal.
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12                       MEMORANDUM OF POINTS AND AUTHORITIES
                                 Las Vegas, Nevada 89101




                                                                   13   I.     LEGAL ARGUMENT IN REPLY
                                                                   14          As a preliminary matter, Plaintiff has failed to comply with LR II 7-3, which limits
                                                                   15   responsive briefs (except those opposing summary judgment) to no more than 24 pages.
                                                                   16   Plaintiff’s Response in opposition totals 29 pages, of which nearly 14 pages are comprised
                                                                   17
                                                                        almost entirely of single spaced block quotes. If the brief were properly spaced, it would far
                                                                   18
                                                                        surpass even 29 pages. Althought a party is required to seek leave of court showing good case
                                                                   19
                                                                        for exceeding page limits on or before the subject deadline, Plaintiff has still yet to file a motion
                                                                   20
                                                                        seeking such relief. As the Court has previously reiterated in this case, a motion to exceed page
                                                                   21
                                                                        limits is disfavored and will not be granted absent a showing of good cause. See ECF No. 23 at
                                                                   22
                                                                        7:20-8:2 (citing LR 7-3(c)). Because Plaintiff has simply ignored these procedural
                                                                   23
                                                                        requirements, this Court should strike Plaintiff’s Response for non-compliance.
                                                                   24
                                                                               In the event this Court is inclined to consider Plaintiff’s non-compliant response, her
                                                                   25
                                                                        arguments nevertheless fail to justify denying the relief that Defendant requests. This Court
                                                                   26
                                                                   27   should strike the subject purportedly privileged documents because there is zero evidence that

                                                                   28


                                                                                                                          2
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 3 of 25




                                                                    1   Defendant ever waived the protections of the attorney-client or work product privileges, nor that
                                                                    2   the crime fraud exception applies in this case.
                                                                    3
                                                                               A.      Nevada law does not allow an attorney to obtain confidential
                                                                    4                  privileged documents to gain an advantage in litigation.

                                                                    5          Ignoring entirely that Plaintiff’s counsel violated the rules of professional conduct and

                                                                    6   Nevada law, Plaintiff urges this Court to violate a basic tenet of American jurisprudence and
                                                                    7   allow Plaintiff to benefit from the use of confidential privileged documents. In representing a
                                                                    8   client, a lawyer “shall not…use methods of obtaining evidence that the violate the legal rights,”
                                                                    9   of an opposing party. NRPC 4.4(a). It is “professional misconduct for a lawyer to “engage in
                                                                   10   conduct that is prejudicial to the administration of justice. NRPC 8.4(d).
CHRISTIANSEN LAW OFFICES




                                                                   11          Even where an attorney receives privileged documents unsolicited from an anonymous
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                                                        source, the attorney must promptly notify opposing counsel “or risk being in violation of his
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                        ethical duties and/or disqualified as counsel.” See Merits Incentives, LLC v. Eighth Judicial
                                                                   14
                                                                        Dist. Court, 127 Nev. 689, 697 (2011). Although Defendant is not seeking disqualification of
                                                                   15
                                                                        Plaintiff’s counsel by way of the instant motion, that remedy is certainly available under
                                                                   16
                                                                        Nevada law. At a minimum, this Court should decline Plaintiff’s invitation to ratify such
                                                                   17
                                                                        egregious misconduct.
                                                                   18
                                                                               The Court should ignore Plaintiff’s attempts to bolster the reliability of the purported
                                                                   19
                                                                        attorney-client communications by citing to a barrage of articles quoting the media outlets that
                                                                   20
                                                                        published the stolen documents. Citations to hearsay statements by individuals who have
                                                                   21
                                                                   22   significant incentive to misrepresent the reliability of stolen documents they published are not

                                                                   23   sufficient authentication. See Nev. Rev. Stat. 52.025. Defendant does not concede that the

                                                                   24   subject documents were published without alteration.

                                                                   25          B.      The attorney-client privilege is not waived through public disclosure
                                                                                       of a stolen privileged document.
                                                                   26
                                                                               Plaintiff does not dispute that her counsel obtained the subject purportedly privileged
                                                                   27
                                                                   28   documents from a cyber hacker, who is currently the target of an international criminal



                                                                                                                          3
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 4 of 25




                                                                    1   prosecution. Plaintiff does however, assert that Defendant’s alleged failure to properly guard
                                                                    2   against such cyber theft somehow constitutes a waiver of the privilege. In making that
                                                                    3   argument, Plaintiff relies primarily on “Teradata Corp. v. SAP SE, 2019 US Dist. LEXIS
                                                                    4   100337 (N.D. Cal.., Dec. 12, 2018).” However, a review of the court’s December 12, 2018
                                                                    5   decision reveals that order is not the ruling on which Plaintiff purports to rely. Upon request for
                                                                    6
                                                                        clarification from Defense Counsel, Plaintiff’s counsel provided a copy of a June 14, 2019
                                                                    7
                                                                        decision in the Teradata matter. See email correspondence and attached June 14, 2019 opinion
                                                                    8
                                                                        (2019 U.S. Dist. LEXIS 100337), true and accurate copies of which are attached hereto as
                                                                    9
                                                                        Exhibit “A.” Plaintiff’s summary of that order within the opposing brief is distorted at best and
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                        even worse, fails to mention subsequent discovery orders issued in the Teradata case that are
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                        directly on point to the issues at play here – all of which undermine Plaintiff’s arguments
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                        regarding waiver of the attorney client and work product privileges.
                                                                   13
                                                                               Much like this case, Teradata brought suit against Defendant SAP based in significant
                                                                   14
                                                                   15   part, upon information that the media outlet, Der Spiegel, published after SAP’s internal

                                                                   16   documents and correspondence were hacked. 2019 U.S. Dist. Lexis 103337 at *2. Although

                                                                   17   the magistrate there did initially find that SAP had waived any applicable privileges, the district

                                                                   18   judge overruled the magistrate’s finding noting that the sole authority on which the finding of

                                                                   19   waiver was based “does not apply in the context of involuntary disclosure to a media outlet.”
                                                                   20   Id. at *5-6 (citing to Dukes v. Wal-Mart Stores, 01-cv-252 CRB(JSC), 2013 U.S. Dist. LEXIS
                                                                   21   42740, 2013 WL 1282892 (N.D. Cal. March 26, 2013)(emphasis added)).
                                                                   22          In Dukes, an attorney-client memo had been involuntarily leaked to the NY Times,
                                                                   23   which had then published an article discussing the memo at length. Approximately eight
                                                                   24   months after the article was published, an unknown individual sent plaintiff’s counsel a copy of
                                                                   25
                                                                        the leaked memo. Recognizing the memo was marked as privileged [just as are the attorney-
                                                                   26
                                                                        client communications and work-product in this case], plaintiff’s counsel in Dukes sequestered
                                                                   27
                                                                        the memo, did not further review it and promptly sought a ruling on waiver from the court. Id.
                                                                   28


                                                                                                                         4
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 5 of 25




                                                                    1   The district judge determined that waiver must be determined by the steps taken to maintain
                                                                    2   confidentiality prior to a leak, not based on whether anything was done to retrieve the privileged
                                                                    3   document[s] from the media outlet. Id.
                                                                    4           The district judge in Teradata adopted this analytical framework from Dukes and
                                                                    5   returned the issue of waiver to the magistrate to resolve, “whether the steps SAP took with
                                                                    6
                                                                        respect to the audit related [leaked] documents prior to the disclosure to Der Spiegel or the steps
                                                                    7
                                                                        it took once it was on sufficient notice of the use of privileged information in this litigation
                                                                    8
                                                                        were reasonable to maintain its assertion of privilege.” 2019 U.S. Dist. LEXIS
                                                                    9
                                                                        100337*8(emphasis added). Ultimately, the magistrate concluded that because SAP had taken
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                        appropriate measures to maintain the confidentiality of the subject documents, it had not waived
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                        the applicable privileges. Case 3:18-cv-03670-WHO, ECF No. 172 (September 9, 2019) at 32-
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                        34. In particular, SAP required employee signatures on employment agreements promising to
                                                                   13
                                                                        maintain the confidentiality of SAP materials, restricted access to the audit [leaked] materials
                                                                   14
                                                                   15   and conspicuously designated audit related materials as confidential. Id. at 32.

                                                                   16           SAP had also acted promptly upon learning that Teradata had possession of the

                                                                   17   privileged documents that had been stolen and was relying upon them in the litigation. Id. at

                                                                   18   33-34. Shortly after receiving Teradata’s production containing the privileged documents,

                                                                   19   counsel for SAP emailed opposing counsel alerting him to the privilege issue, sought return of
                                                                   20   the documents and requested relief from the court when Teradata refused. Id. Ultimately, the
                                                                   21   court concluded that SAP had taken appropriate precautions in safeguarding its confidential
                                                                   22   documents and had acted reasonably when it learned Teradata intended to use those documents
                                                                   23   against it in litigation. Id. at 36.
                                                                   24           Plaintiff here has not proffered a shred of evidence that Defendant Ronaldo was ever
                                                                   25
                                                                        even in possession of the subject documents. Plaintiff aptly points out that she herself was
                                                                   26
                                                                        precluded from maintaining copies of the SCA and other documents related to the dispute but
                                                                   27
                                                                        omits that Defendant Ronaldo was also likewise precluded from possessing such documents and
                                                                   28


                                                                                                                         5
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 6 of 25




                                                                    1   only counsel for both sides were to maintain the agreements. ECF 57 at ¶ 13.11. Plaintiff has
                                                                    2   also not offered any evidence the documents were leaked by Defendant or any of his agents for
                                                                    3   that matter. In any case, procedural safeguards were negotiated by both sides and memorialized
                                                                    4   within the SCA.
                                                                    5          Additionally, Defendant’s counsel here likewise had numerous protections in place to
                                                                    6
                                                                        secure client data and confidential communications Defendant’s lawyers maintained extensive,
                                                                    7
                                                                        state-of-the-art safeguards and security measures to protect and secure client data and
                                                                    8
                                                                        confidential communications, including the confidential data at issue in the instant matter. See
                                                                    9
                                                                        Declaration of Carlos Osorio De Castro, a copy of which is being submitted in camera herewith
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                        to maintain the confidentiality of Counsel’s security measures and systems. Moreover, all
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                        documents were marked “confidential” and/or “attorney-client privilege” or “attorney work
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                        product.” See generally Documents 0003-257, included within Exhibits 4-5 to Plaintiff’s
                                                                   13
                                                                        Opposition to Defendant’s Motion to Compel Arbitration.
                                                                   14
                                                                   15          Defendant also promptly acted to protect the privileged documents from use in this

                                                                   16   litigation upon receipt of Plaintiff’s Opposition to the Motion to Compel Arbitration, which

                                                                   17   attached the subject documents. Within twenty four hours of receipt, Defense Counsel emailed

                                                                   18   Plaintiff’s Counsel to inform him that documents purporting to invade the attorney-client and

                                                                   19   work product privileges had been attached to the opposition and should not be disclosed to
                                                                   20   either the public or this Court. See Email from Peter S. Christiansen, Esq. to Les Stovall, Esq.,
                                                                   21   dated September 24, 2019, and attached hereto as Exhibit “B.” The Parties thereafter met and
                                                                   22   conferred and Plaintiff’s counsel agreed to stipulate that the subject documents remain sealed
                                                                   23   until this Court could decide the instant motion to strike and seal.
                                                                   24          Prior to Plaintiff’s counsel filing the subject documents with the Court, there was no
                                                                   25
                                                                        reason to anticipate Plaintiff would attach privileged documents to a court filing. At the time of
                                                                   26
                                                                        the Futbol Leaks, there was no way to know this litigation would ensue, much less that
                                                                   27
                                                                        Plaintiff’s counsel would take affirmative steps to obtain stolen and purportedly privileged
                                                                   28


                                                                                                                         6
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 7 of 25




                                                                    1   communications. Futbol Leaks is already the subject of criminal prosecution and the instant
                                                                    2   matter had long ago been resolved by way of the SCA.
                                                                    3
                                                                                C.       Defendant has never placed attorney-client communications or work
                                                                    4                    product at issue in this case.

                                                                    5           Despite that Defendant has consistently maintained the subject documents are not only

                                                                    6   privileged but also entirely irrelevant to whether this Court must compel arbitration,2 Plaintiff
                                                                    7   contends Defendant has somehow waived the privilege by putting the documents at issue. More
                                                                    8   specifically, Plaintiff asserts Defendant has placed at issue the substance of the documents
                                                                    9   purported to be privileged attorney client communications and work product by: 1) requiring
                                                                   10   Plaintiff to destroy evidence and communications related to the alleged assault; 2) responding to
CHRISTIANSEN LAW OFFICES




                                                                   11   Plaintiff’s insistence that she was incapacitated by asserting the attorney client and work
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                                                        product privileges to strike internal communications regarding Defendant’s alleged knowledge
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                        regarding Plaintiff’s state of mind; and 3) responding to Plaintiff’s argument that the SCA is
                                                                   14
                                                                        void for illegality by claiming privilege to strike internal communications that Plaintiff contends
                                                                   15
                                                                        establish the purpose of the agreement was for an unlawful purpose.
                                                                   16
                                                                                The Nevada Supreme Court has consistently held the “at-issue” waiver doctrine only
                                                                   17
                                                                        applies where the client places at issue the substance or content of a privileged communication.
                                                                   18
                                                                        Wynn Resort, Ltd., v. Eighth Judicial Dist. Court, 133 Nev. 369, 380 (2017)(citing Wardleigh v.
                                                                   19
                                                                        Second Judicial Dist. Court, 111 Nec. 345, 354 (1995)). The advice of counsel is placed at
                                                                   20
                                                                        issue where a client asserts a particular defense and then attempts to prove that defense by
                                                                   21
                                                                   22   disclosing or describing an attorney client communication. Id. (internal citations omitted).

                                                                   23   Mere testimony that the communications occurred without actual disclosure of the subject

                                                                   24   matter, will not render the privilege waived. Id. at 381(citing Lisle v. State, 113 Nev. 679, 701,

                                                                   25
                                                                   26
                                                                   27   2
                                                                          This issue is more fully briefed in Plaintiff’s Reply in Support of Motion to Compel Arbitration and Stay
                                                                        Proceedings, ECF No. 50, at Section B and E. For the sake of brevity, Plaintiff does not repeat those arguments
                                                                   28   and instead, hereby incorporate them herein by reference.



                                                                                                                                7
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 8 of 25




                                                                    1   941 P.2D 459, 474 (1997)(overruled on other grounds by Middleton v. State, 114 Nev. 1089,
                                                                    2   1117 n. 9); United States v. O’Malley, 786 F.2d 786, 794 (7th Cir. 1986)).
                                                                    3           Defendant maintains the subject privileged documents are not relevant to whether this
                                                                    4   Court should compel arbitration. Any knowledge that Defendant and/or his counsel may have
                                                                    5   possessed regarding Plaintiff’s mental state would have been speculative at best and cannot
                                                                    6
                                                                        establish whether or not she was legally incapacitated. Defendant and his counsel had no direct
                                                                    7
                                                                        knowledge or interaction with Plaintiff, who was represented by counsel and under the care of a
                                                                    8
                                                                        licensed therapist. However, even if the subject documents had some marginal relevance, it is
                                                                    9
                                                                        only the Plaintiff that has put such documents at issue by asserting incapacity, not Defendant.
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                                Defendant has never disclosed any attorney-client communications or work product.
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                        Far from relying on any such documents, Defendant has steadfastly maintained the subject
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                        documents are irrelevant, privileged, inadmissible and should be stricken from the record. By
                                                                   13
                                                                        contrast, Plaintiff’s counsel affirmatively sought out Defendant’s privileged attorney client
                                                                   14
                                                                   15   communications and work product and now attempts to rely on those stolen and privileged

                                                                   16   documents to support Plaintiff’s claims. Defendant has never disclosed the subject documents

                                                                   17   and in no way intends to rely on attorney-client communications or work product. Accordingly,

                                                                   18   Defendant has never waived his right to assert the attorney-client or work product privileges.

                                                                   19           D.       The crime fraud exception does not apply under the facts of this case.
                                                                   20           Plaintiff asserts that the crime fraud exeption to the attorney-client privilege applies in
                                                                   21   this case because Defendant’s attorneys represented him in procuring the SCA, which
                                                                   22   memorialized the civil settlement between Plaintiff and Defendant. Despite that Plaintiff
                                                                   23
                                                                        obtained counsel to bring a civil claim and it was her counsel that initially reached out to
                                                                   24
                                                                        Defendant’s lawyers,3 Plaintiff now asserts that mediation and settlement of her claim somehow
                                                                   25
                                                                        amounts to a continuing scheme by Defendant to defraud Plaintiff and conceal the alleged
                                                                   26
                                                                   27
                                                                        3
                                                                          See email correspondence from Michaela Tramel to Simon Smith, a copy of which is attached hereto as Exhibit
                                                                   28   “C.”



                                                                                                                              8
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 9 of 25




                                                                    1   commission of an assault.4 For the first time, Plaintiff accuses Defendant’s lawyers of the
                                                                    2   “crimes of compounding, misprison of a felony and obstruction of justice.” ECF No. 61 at 28:7-
                                                                    3   11.
                                                                    4           These very serious allegations appear nowhere in Plaintiff’s Complaint and none of
                                                                    5   Defendant’s lawyers or agents are named as defendants in this action. This Court should also
                                                                    6
                                                                        note that Plaintiff, in 2018, requested that the Las Vegas Metropolitan Police Department
                                                                    7
                                                                        (“LVMPD”) reopen the investigation into her allegations. In July 2019, the Clark County
                                                                    8
                                                                        District Attorney’s office issued a press release stating that the investigation had been
                                                                    9
                                                                        completed and no criminal charges would be filed against Defendant. See Press Release
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                        attached hereto as Exhibit “D.” Tellingly, no charges have ever been filed against Defendant’s
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                        lawyers or agents.
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                                A party asserting the crime fraud exception must show that 1) the client was engaged in
                                                                   13
                                                                        or planning a criminal or fraudulent scheme when it sought the advice of counsel in order to
                                                                   14
                                                                   15   further that scheme; and 2) the attorney-client communications at issue are sufficiently related

                                                                   16   to and were made in furtherance of the intended or present continuing illegality. In re Napster,

                                                                   17   Inc., v. Copyright Litig., 479 F.3d 1078, 1090 (9th Cir. 2007), abrogated on other grounds by

                                                                   18   Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100 (2009)). Before a court engages in even an in

                                                                   19   camera review of privileged documents to assess whether the crime-fraud exception applies,
                                                                   20   there must be a factual basis adequate to support a reasonable person’s good faith belief that
                                                                   21   such inspection will reveal evidence to establish the exception should be applied. U.S. v. Zolin,
                                                                   22   491 U.S. 554, 572 (1989)(citing Caldwell v. Dist. Court, 644 P.2d 26, 33 (Colo. 1982)).
                                                                   23           When determining whether to conduct an in camera review, the court is not to consider
                                                                   24   materials that have been determined to be privileged. Id. at 573. Particularly relevant here, the
                                                                   25
                                                                   26
                                                                        4
                                                                           Defendant’s Motion to Dismiss Plaintiff’s fraud and coercion claims has been fully briefed and remains pending
                                                                   27   at this time. ECF No. 29 (Motion to Dismiss) and ECF No. 52 (Reply in Support of Motion to Dismiss). For the
                                                                        sake of brevity, Defendant incorporates by reference herein, ECF No. 29 at Sections II, III IV(A), IV(C) and
                                                                   28   IV(D)(2); and ECF No. 52 at I(A)(1), I(A)(3) and I(C).



                                                                                                                                9
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 10 of 25




                                                                    1   Ninth Circuit has consistently recognized that “[t]he fact that a party has taken steps to structure
                                                                    2   a business transaction to limit its liability does not suffice, without more, to establish that the
                                                                    3   crime fraud exception applies. In re Napster, 479 F.3d at 1098 (citing In re BankAmerica Corp.
                                                                    4   Sec. Litig., 270 F.3d 639, 643-44 (8th Cir. 2001)).
                                                                    5          Plaintiff did not seek this Court’s guidance as to the applicability of the crime-fraud
                                                                    6
                                                                        exception prior to obtaining the subject documents and attaching them to court filings. Plaintiff
                                                                    7
                                                                        did however, agree to maintain the subject documents under seal until pending a determination
                                                                    8
                                                                        of the instant motion. Plaintiff does not specify whether she is seeking to have this Court
                                                                    9
                                                                        conduct an in camera review to assess application of the privilege or whether she is requesting
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                        approval for outright disclosure. Given Plaintiff’s failure to seek advance permission to obtain
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                        the purportedly privileged documents in the first instance, this Court should decline to review
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                        the documents and strike them entirely.
                                                                   13
                                                                               Defendant maintains there is zero evidence of fraud or any ongoing criminal conduct but
                                                                   14
                                                                   15   this Court is nevertheless not permitted to consider the privileged documents in order to assess

                                                                   16   whether to conduct an in camera review. Plaintiff cannot point to a shred of independent

                                                                   17   evidence of any ongoing crime or fraud. Rather, this Court may look only to the express

                                                                   18   language of the SCA, which cannot constitute the basis for fraud because it is nothing more than

                                                                   19   evidence the parties mutually agreed to resolve their dispute, which inherently serves to limit a
                                                                   20   defendant’s liability.
                                                                   21          Moreover, by Plaintiff’s logic, no defendant facing a civil lawsuit for allegations of
                                                                   22   assault would ever be able to retain counsel to defend himself – rather the mere act of retaining
                                                                   23   counsel to defend and resolve the plaintiff’s claim would constitute a conspiracy to conceal the
                                                                   24   alleged wrongdoing. In 2009, Defendant Ronaldo was never contacted by law enforcement
                                                                   25
                                                                        regarding Plaintiff’s allegations – presumably because she never gave his name to the detectives
                                                                   26
                                                                        assigned to her case. See Press Release, attached hereto as Exhibit “D.” Instead, just one
                                                                   27
                                                                        month and three days after the alleged assault, Plaintiff’s former lawyer reached out not to law
                                                                   28


                                                                                                                          10
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 11 of 25




                                                                    1   enforcement, but to an individual she believed to be Defendant Ronaldo’s lawyer and informed
                                                                    2   him she represented a plaintiff in Las Vegas “in a case against Christiano [sic] Ronaldo.” See
                                                                    3   Exhibit “C.” There is zero indicia Defendant Ronaldo retained counsel in order to further a
                                                                    4   criminal or fraudulent scheme. By contrast, it was Plaintiff who initiated a civil claim, which
                                                                    5   caused Defendant to have to retain counsel to defend himself, ultimately resulting in the parties
                                                                    6
                                                                        agreeing to mediate and enter into a civil settlement.
                                                                    7
                                                                               E.      MIM is a party to the SCA along with Defendant Ronaldo and all
                                                                    8                  communications and work product are protected by the common
                                                                    9                  interest privilege.
                                                                               In Plaintiff’s last bid to utilize stolen purported attorney-client communications and
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11   work product, she claims disclosure to MIM, a so-called “third party” waived the applicable
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   privileges. Far from an outside third party, MIM is a party to the SCA and the owner of the
                                 Las Vegas, Nevada 89101




                                                                   13   rights to Defendant Ronaldo’s public image. Defendant disclosed MIM as an interested party at

                                                                   14   the outset of this litigation. See ECF No. 9 (Certificate of Interested Parties). With respect to

                                                                   15   Plaintiff’s claims, mediation and negotiation of the SCA, both MIM and Defendant Ronaldo
                                                                   16   were represented by the same law firm, operating under a joint defense. See ECF No. 57,
                                                                   17   Exhibits A and B (SCA and Confidential Side Letter Agreement). The Confidential Side Letter
                                                                   18   Agreement expressly indicates that Defendant Ronaldo and MIM were represented by the same
                                                                   19   counsel. Id. at Exhibit B, p. 3.
                                                                   20          The Ninth Circuit has long held that the joint defense privilege is “an extension of the
                                                                   21
                                                                        attorney-client privilege.” U.S. v. Gonzalez, 669 F.3d 974, 978 (9th Cir. 2012) (citing U.S. v.
                                                                   22
                                                                        Henke, 222 F.3d 633, 637 (9th cir 2000)). The joint defense privilege protects confidential
                                                                   23
                                                                        communications between parties and counsel and applies where a joint defense effort or
                                                                   24
                                                                        strategy has been decided upon and undertake by the parties and their respective counsel. Id.
                                                                   25
                                                                        Thus, the joint defense privilege would apply even if Defendant Ronaldo and MIM were
                                                                   26
                                                                        represented by separate counsel. It certainly applies here where both were represented by the
                                                                   27
                                                                        same lawyers, both were parties to the same settlement agreements and both were subject to the
                                                                   28


                                                                                                                         11
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 12 of 25




                                                                    1   same confidentiality and non-disclosure provisions. As such, any disclosure of attorney client
                                                                    2   communications and work product to MIM cannot constitute waiver of Defendant Ronaldo’s
                                                                    3   privileges.
                                                                    4   II.    CONCLUSION
                                                                    5          Defendant respectfully requests that this Court enter an order striking documents attached
                                                                    6   to Plaintiff’s Opposition to Defendant’s Motion to Compel Arbitration [ECF 44] within Exhibits
                                                                    7   4-5 thereto and identified as Bates Nos. 0003-0257 as well as any references to such documents.
                                                                    8   Defendant further requests that the subject documents and all references to those documents,
                                                                    9   remain sealed with the exception of Bates Nos 0121-26, which do not contain reference to
                                                                   10   privileged documents already within the public domain.
CHRISTIANSEN LAW OFFICES




                                                                   11          Plaintiff improperly obtained documents from an alleged cyber hacker after her counsel
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   specifically sought attorney-client communications and work product. Plaintiff, through counsel,
                                 Las Vegas, Nevada 89101




                                                                   13   then knowingly disclosed what she asserts are communications among Defendant, his counsel
                                                                   14   and investigators. Plaintiff cannot authenticate these documents, which would not be
                                                                   15   discoverable, much less admissible. Because the subject documents are privileged and were
                                                                   16   unlawfully obtained, they should never have been attached as exhibits to a judicial filing and are
                                                                   17   not properly before this Court. Plaintiff’s improper attempts to eviscerate the attorney-client
                                                                   18   privilege and use this Court as a vehicle to disclose confidential and privileged documents should
                                                                   19   not be tolerated.
                                                                   20          Dated this 11th day of December, 2019.
                                                                   21
                                                                                                                     CHRISTIANSEN LAW OFFICES
                                                                   22
                                                                   23
                                                                                                                     By_________________________________
                                                                   24                                                  PETER S. CHRISTIANSEN, ESQ.
                                                                                                                       KENDELEE L. WORKS, ESQ.
                                                                   25                                                  Attorneys for Defendant Cristiano Ronaldo
                                                                   26
                                                                   27
                                                                   28


                                                                                                                       12
                                                                    Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 13 of 25




                                                                    1                                  CERTIFICATE OF SERVICE
                                                                    2          Pursuant to FRCP 5 and LR-5.1, I certify that I am an employee of CHRISTIANSEN
                                                                    3   LAW OFFICES, and that on this 11th day of December, 2019, I caused the foregoing document
                                                                    4   entitled DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STRIKE AND
                                                                    5   MAINTAIN UNDER SEAL INADMISSIBLE DOCUMENTS ATTACHED TO
                                                                    6   PLAINTIFF’S OPPOSITION TO MOTION TO COMPEL ARBITRATION [ECF 44] to
                                                                    7   be filed and served via the Court’s CM/ECF electronic filing system upon all registered parties
                                                                    8   and their counsel.
                                                                    9
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                      13
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 14 of 25




     Exhibit “A”




     Exhibit “A”
             Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 15 of 25
                                             Wednesday, December 11, 2019 at 17:12:19 Paciﬁc Standard Time

Subject:    RE: CR adv Mayorga - opp to mo2on to strike
Date:       Tuesday, December 3, 2019 at 1:59:16 PM Paciﬁc Standard Time
From:       Maria Hernandez
To:         Kendelee Works, Les Stovall
CC:         Peter S. Chris2ansen, Jonathan Crain
ACachments: image001.jpg, 2019_12_03_13_55_44.pdf

Hi Kendelee,

Enclosed please ﬁnd the case/order cited in our opposi2on to strike.

Should you have any ques2ons or concerns, please do not hesitate to contact me.

Sincerely,

Maria Hernandez




maria@lesstovall.com
www.lesstovall.com
Stovall & Associates
2301 Palomino Lane
Las Vegas, NV 89107
P: (702) 258-3034
F: (702) 258-0093

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED, AND MAY
CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL AND/OR EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW.
IF THE READER OF THIS MESSAGE IS NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR
DELIVERING THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED


From: Kendelee Works <kworks@chris2ansenlaw.com>
Sent: Tuesday, December 3, 2019 1:24 PM
To: Maria Hernandez <maria@lesstovall.com>; Les Stovall <les@lesstovall.com>
Cc: Peter S. Chris2ansen <pete@chris2ansenlaw.com>; Jonathan Crain <jcrain@chris2ansenlaw.com>
Subject: CR adv Mayorga - opp to mo2on to strike

Hi Maria,

I am having some trouble loca2ng one of the cases/orders cited in the opposi2on to our mo2on to strike
privileged documents. At page 20:24, there is a cita2on to Teradata v. SAP SE, 2019 U.S. Dist. LEXIS 100337
(N.D. Cal. Dec. 12, 2018). Would it be possible for you email me a copy of that decision?

Thank you,
Kendelee



                                                                                                         Page 1 of 1
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 16 of 25
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 17 of 25
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 18 of 25
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 19 of 25




     Exhibit “B”




     Exhibit “B”
     Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 20 of 25



From: <pete@christiansenlaw.com>
Date: September 24, 2019 at 2:51:05 PM PDT
To: <les@lesstovall.com>
Cc: Kendelee Works <kworks@christiansenlaw.com>, Jonathan Crain
<jcrain@christiansenlaw.com>, Whitney Barrett <wbarrett@christiansenlaw.com>
Subject: KM v. CR
Mr. Stovall-

Upon review of your untimely Opposition to the Motion to Compel Arbitration, it appears you
have attached documents you intentionally obtained which purport to invade my client’s
attorney client and work product privilege.

We anticipate the Court is going to order you to refile both of your oppositions to comply with
her earlier order on sealing the record. I strongly urge you to NOT to disclose to the court or
the public this privileged information and to immediately remove all reference to it from the
body of your oppositions.

Requesting an opposing party’s privileged information is an ethical violation, a violation of the
FRCP, potentially a crime and entirely inappropriate. I would appreciate a written response by
close of business today so I may advise my client how to proceed. A sanctions motion is
presently being drafted while considering all other available remedies.


Peter S. Christiansen, Esq.
Christiansen Law Offices
810 S. Casino Center Boulevard
Las Vegas, NV 89101
Phone (702) 240-7979
Fax (866) 412-6992

This email is intended only for the use of the individual or entity to which it is addressed, and
may contain information that is privileged, confidential and/or exempt from disclosure under
applicable law. If the reader of this email is not the intended recipient, or the employee or
agent responsible for delivering the email to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited.
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 21 of 25




     Exhibit “C”




     Exhibit “C”
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 22 of 25
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 23 of 25
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 24 of 25




     Exhibit “D”




     Exhibit “D”
Case 2:19-cv-00168-JAD-DJA Document 64 Filed 12/11/19 Page 25 of 25
